DETAILED ACTION

This Office Action is in response to the communication filed 02/24/2022.
Status of the claims:
Claims 1-13 were previously presented and examined.
Claims 3, 5-6, 9, 11 are cancelled.
Claims 1-2, 4, 7-8,10, 12-13 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 02/24/2022. By this amendment, claims 1-2, 4, 7-8, 10, and 12-13 have been amended and claims 3, 5-6, 9, 11 have been cancelled. The amendment, specifically to Independent claims 1, 7, 12 and 13 is related to patentability issues and not just to clarify subject matter already present.  

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 02/24/2022 with respect to the rejection of claims 1-5, 7-10,  and 12-13 under 35 U.S.C. 103 as being unpatentable Iouchi in view of Liu; and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Iouchi in view of Liu  and Seo have been fully considered. It is noted, Applicant has amended independent claims 1 and 7 to incorporate the allowable subject matters of dependent claims 6 and 11, respectively; has amended Independent claims 13 and 12 to include features similar to those in amended independent claim 1 and 7, respectively; and cancelled dependent claims 3, 5, 6, 9, and 11 without prejudice or disclaimer. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art fail to disclose the invention as a whole more specifically subject matter of the amended independent claims 1, 7, 12, 13 and further limited in their dependent claims. In view of said amendment to the claims which are made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn. 

Allowable Subject Matter
Pending claims 1-2, 4, 7-8,10, 12-13 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 7, 12 and 13 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1-2, 4, 7-8,10,  and 12-13 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 7, 12, 13 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently Amended) A terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: 
a receiver configured to receive downlink signals and configuration information in a first component carrier and a second component carrier; and 
a measurement unit configured to calculate Channel State Information (CSI) of the first component carrier and the second component carrier, wherein 
in a case that a spatial Quasi-colocation (QCL) for reception parameters is configured between the first component carrier and the second component carrier in the configuration information: 
the CSI of the first component carrier and the CSI of the second component carrier are calculated with a same reception parameter, 
the downlink signals in the first component carrier are received from a first antenna port and a second antenna port, and the downlink signals in the second component carrier are received from a third antenna port and a fourth antenna port, and 
the configuration information indicates that the first antenna port and the third antenna port are QCL, the second antenna port and the fourth antenna port are QCL, the first antenna port and the second antenna port are not QCL, and the third antenna port and the fourth antenna port are not QCL.
Regarding Claim 7
 (Currently Amended) A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising: 
a radio resource control unit configured to generate configuration information for transmission to the terminal apparatus; and 
a transmitter configured to transmit the configuration information and downlink signals in a first component carrier and a second component carrier to the terminal apparatus,  wherein: 
the configuration information indicates that the first component carrier and the second component carrier are spatial Quasi-colocation (QCL) for reception parameters, 
the downlink signals in the first component carrier are transmitted by using a first antenna port and a second antenna port, and the downlink signals in the second component carrier are transmitted by using a third antenna port and a fourth antenna port, and 
the configuration information indicates that the first antenna port and the third antenna port are QCL, the second antenna port and the fourth antenna port are QCL, the first antenna port and the second antenna port are not QCL, and the third antenna port and the fourth antenna port are not QCL..

Regarding Claim 12 
(Currently Amended) A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising: 
a transmitter configured to transmit a downlink signal to the terminal apparatus; and 
a scheduling unit configured to control transmission timing of the downlink signal, wherein: 
the transmitter transmits the downlink signal in a first component carrier of a plurality of component carriers that are simultaneously received at the terminal apparatus, and 
in a case that the first component carrier and a second component carrier of the plurality of component carriers are Quasi-colocation (QCL): Page 5 of 11Response to Final Office Action dated November 24, 2021 Application No.: 16/954,511 Attorney Docket No.: US81608 
the scheduling unit uses transmission timing of the downlink signal in the first component carrier identical to transmission timing of the downlink signal in the second component carrier, 
the transmitter further transmits configuration information and downlink signals in the first component carrier and the second component carrier to the terminal apparatus, 
the downlink signals in the first component carrier are transmitted by using a first antenna port and a second antenna port, and the downlink signals in the second component carrier are transmitted by using a third antenna port and a fourth antenna port, and 
the configuration information indicates that the first antenna port and the third antenna port are QCL, the second antenna port and the fourth antenna port are QCL, the first antenna port and the second antenna port are not QCL, and the third antenna port and the fourth antenna port are not QCL.

Regarding Claim 13 
(Currently Amended) A communication method used by a terminal apparatus for communicating with a base station apparatus, the communication method comprising: 
receiving downlink signals and configuration information in a first component carrier and a second component carrier; and 
calculating Channel State Information (CSI) of the first component carrier and the second component carrier, wherein 
in a casePage 6 of 11Response to Final Office Action dated November 24, 2021 Application No.: 16/954,511Attorney Docket No.: US81608that a spatial Quasi-colocation (QCL) for reception parameters is configured between the first component carrier and the second component carrier in the configuration information: 
the CSI in the first component carrier and the CSI in the second component carrier are calculated with a same receiving beam direction, 
the downlink signals in the first component carrier are received from a first antenna port and a second antenna port, and the downlink signals in the second component carrier are received from a third antenna port and a fourth antenna port, and 
the configuration information indicates that the first antenna port and the third antenna port are QCL, the second antenna port and the fourth antenna port are QCL, the first antenna port and the second antenna port are not QCL, and the third antenna port and the fourth antenna port are not QCL.

Regarding Claims 2, 4, 8, and 10
Claims 2, 4, 8, and 10 are dependent claims having claims 1 and 7, respectively, as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are WO2016/072495 issued to Iouchi et al. (“Iouchi”); US2018/0288755 issued to Liu et al. (“Liu”) and US9565667 issued to Seo et al. (“Seo”).
	Iouchi's invention is related to a signal communication method/system, wherein the communication system including a base station apparatus and a terminal apparatus which perform signal transmission by beamforming and aggregation, using Quasi-colocation (QCL) configuration between component carriers. Regarding the subject matter of the pre-amended claims in the instant application, Iouchi disclose a terminal apparatus (e.g. Terminal of Iouchi’s Fig. 7) for communicating with a base station apparatus (e.g. Iouchi, Abstract and Para [0012]: for communicating with a base station device), the terminal apparatus comprising: a receiver configured to receive downlink signals and configuration information in a first component carrier and a second component carrier (e.g. Iouchi, Figs. 1, 7-8 and Paras [0042]-[0045], [0127], [0161]-[0162]: the terminal device and the base station device communicate using primary and secondary component carriers. Downlink physical channels are used for downlink physical signals from the base station device to the terminal device. The terminal device receives downlink signal including configuration information and downlink signal (DL-RS)); and a measurement unit (e.g. Channel Measurement Unit of Fig. 7) configured to calculate Channel State Information (CSI) of the first component carrier and the second component carrier (e.g. Iouchi, Paras [0132], [0139]-[0140]: calculate Channel State Information (CSI) of the primary and secondary component carriers) wherein in a case that spatial Quasi-colocation (QCL) for reception parameters is configured between the first component carrier and the second component carrier in the configuration information, the CSI of the first component carrier and the CSI of the second component carrier are calculated (e.g. Iouchi, Paras [0132], [0139]-[0140], [0609]-[0614]: CSIs of the primary and secondary component carriers are calculated, when a QCL for reception parameters is configured). Liu's invention is related to system and method for beam management in high frequency multi-carrier operations with spatial quasi co-locations. Regarding the subject matter of the pre-amended claims, Liu’s invention teaches or suggests, a receiver that is configured to receive downlink signals and configuration information in a plurality of component carriers and  measuring or calculating Channel State Information (CSI) of component carriers, wherein a spatial Quasi-colocation (QCL) parameter is configured between the component carriers with a same reception parameters or a same receive beam direction (see for example, Liu, Figs. 7, 11, Paras [0081]-[0085]). Seo's invention is related to a method of receiving a downlink signal through an enhanced downlink control channel by a terminal in a wireless communication system, wherein the method includes: receiving a demodulation reference signal from a set of downlink control physical resource blocks and attempting to demodulate the enhanced downlink control with reference to the demodulation reference signal, wherein the terminal assumes that a cell-specific reference signal of a serving cell is QCL (Quasi Co-Located) with the demodulation reference signal. Regarding the subject matter of pre-amended claims, Seo teaches or suggest the first component carrier and the second component carrier are assumed not to be QCL, when the downlink signals in the component carriers are transmitted from one antenna port (see for example, Seo, Figs. 8-10 and Col. 19, lines 25-50, Col. 19, lines 45-55 ).
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1, 7, 12-13 and further limited by their dependents, as described above. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632